Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	
	Claims 1-5, 7-15 and 17-20 are pending and under examination.

Terminal Disclaimer
The terminal disclaimer filed on 03 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.Patent No. 8,536,099; U.S.Patent No. 8,889,596 and U.S.Patent No. 10,351,907  has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Huang et al., Walt et al.  Lee et al. and Vann et al.
Claims 1-5, 7-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US2010/0120630, cited in the IDS filed 02/24/2020) in view of Walt et al. (US20050130188); Lee et al. (Biotechnology Letters, 24, 2002, pages 839-844, cited in the IDS filed 02/24/2020) and Vann et al.(US20050130318).
 Huang et al. teach depositing particles into wells of an array and positioning the particles into the wells by use of a magnet in proximity to the substrate, with the magnet drawing the particles into contact with the wells to form the array. Furthermore, Huang et al. teach microbeads conjugated to a biomolecule(e.g. claims 1 and 2).  
Furthermore, Huang et al. teach beads suspended in a buffer(e.g. claim 12).
Furthermore, Huang et al. teach a high density biomolecular array, teaching a protein array or a high density DNA array( e.g. claim 17).
Furthermore, Huang et al. teach performing sequencing (e.g. para 0023, pg. 2).
Furthermore, Huang et al. teach use of small volumes (e.g. para 0102, pg. 8). 
Furthermore, Huang et al. teach usage of their high density arrays of DNA-conjugated microbeads may significantly increase the throughput and capacity of the emerging genome sequencing technologies and other array-based genomic and proteomic assays (e.g. para 0098, pg. 7). 
Furthermore, Huang et al. teach that there is a minimal amount of space between each bead and overlap is virtually eliminated which helps reduce reagent waste(e.g. para 0098, pg. 7).
     	Huang et al. do not expressly teach the use of PEG.
However, at the time the invention was made, Walt et al. teach methods are known in the art comprising providing a mixture of beads and polyethylene glycol, i.e. PEG, in discrete features of an array, wherein the PEG solution keeps beads in their discrete location and allows permeability of aqueous species but limits diffusion of reagents associated with an individual bead (e.g. Entire Walt reference and especially The placement of the microspheres may be accomplished by dripping a solution containing the desired randomly mixed subpopulations of the microspheres over the distal end 212, sonicating the bundle to settle the microspheres in the wells, and allowing the microsphere solvent to evaporate. Alternatively, the subpopulations could be added serially to the bundle end. Microspheres 10 may then be fixed into the wells 250 by using a dilute solution of sulfonated Nafion…This approach, however, cannot be employed generically as Nafion is impermeable to most water soluble species. A similar approach can be employed with different polymers. For example, solutions of polyethylene glycol, polyacrylamide, or polyhydroxymethyl methacrylate (polyHEMA) can be used in place of Nafion, providing the requisite permeability to aqueous species as in para 0092,pg. 10; In one embodiment, when detecting a product in a zone surrounding a discrete site on an array, the reaction takes place in the presence of solutions and/or a matrix to slow down diffusion of the product from the site. That is, the reaction takes place in the presence of a diffusion retardant. In this respect, the product maintains an increased local concentration in the zone around the site for increased time. Solutions to diminish the diffusion of the product should not interfere the reaction between the reactants and include but are not limited to glycerol, polyethylene glycol, agarose, agar, polyacrylamide and other polymers. In a preferred embodiment the polymer is readily varied in its concentration so that the rate of diffusion of the product is adjusted as is necessary as in para 0178,pg. 18).
Furthermore, Lee et al. teach an array comprising aqueous protein solutions spotted on an array surface(e.g. page 843, left col., para. 2 to right col., para. 1). Furthermore, Lee et al. teach that compared to a protein solution in an Eppendorf tube, the surface area of the protein spot on a microarray is much larger than its volume and that evaporation rate is a critical factor in maintaining protein stability and activity(e.g. page 843, right col., para. 1).
Furthermore, Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array(e.g. page 843, right col., para. 3).
Therefore, as Huang et al., Walt et al. and Lee et al. all teach methods comprising using  arrays, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of Huang et al. comprising providing microbeads in buffer on an array, wherein usage of their high density arrays of DNA-conjugated microbeads may significantly increase the throughput and capacity of the emerging genome sequencing technologies and other array-based genomic and proteomic assays and that there is a minimal amount of space between each bead, which helps reduce reagent waste (e.g. para. [0098]) and to include using a mixture of beads and PEG on an array,  which include the benefits of keeping beads in their discrete location and allowing permeability of aqueous species but limiting diffusion of reagents associated with an individual bead as taught by Walt et al.  and to include using PEG 200 on the array which has the benefit of reducing evaporation rate from the array as taught by Lee et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of depositing beads into an array substrate.
Furthermore, there is a reasonable expectation of success of combining Huang et al. with the teachings of Walt et al. and  Lee et al. because Huang teaches that their methods and devices may be improved based on user's needs (e.g. para 0097,pg. 7). Furthermore, both Walt et al. and  Lee et al. teach the merits of applying PEG to an array (e.g. the benefits of keeping beads in their discrete location and allowing permeability of aqueous species but limiting diffusion of reagents associated with an individual bead as taught by Walt et al.;  minimization of evaporation as taught by Lee et al.). Therefore, as these references are concerned with the construction of biomolecule microarrays, it would be obvious to combine these teachings.
Regarding the requirement of the limitation: applying the bead mixture between a substrate and a guide wall as recited by claim 1:
The instant disclosure teach a preferred embodiment of a structure comprising walls that confine and guide beads to a substrate(e.g. Fig. 21A-C). Furthermore, the instant disclosure teaches a guide wall structure is positioned adjacent to the “open tops” of discrete locations of the substrate upon which the beads are deposited(e.g. para 0107,pg. 24, instant specification).
 Therefore, the requirement of a “guide wall” is interpreted as any structure which comprises walls that confine and guide beads to a substrate.
 Like Huang et al., Walt et al. and Lee et al., Vann et al. teach methods for depositing beads on a substrate. Furthermore, Vann et al. teach the beads comprise nucleic acids (e.g. para 0016,pg. 2). 
Furthermore, Vann et al. teach methods are known in the art at the time the invention was made comprising using a conduit assembly, wherein each conduit comprises walls that confine individual beads so that each bead is guided to an appropriate discrete location on a substrate (e.g. Entire Vann reference and especially para 0021-0026,pg. 2-3; para 0035-0040,pg. 3-4;  In one embodiment, the beads are deposited directly into the wells of micro-plate 322. In another embodiment, a conduit assembly, such as 326, is utilized to guide or channel each bead into a respective well. In the exemplary arrangement of FIG. 17(A), conduit assembly 326 includes a plurality of large openings formed along one side, arranged in an array alignable with the projection array 356. A plurality of small openings are formed in the other side of the conduit assembly 326, alignable with the array of wells in micro-plate 322. A generally cone- or funnel-shaped conduit, such as at 328, extends between each large opening and a respective one of the small openings as in para 0175,pg. 17; Fig. 17A).
Therefore, as Huang et al., Walt et al., Lee et al. and Vann et al. all teach methods comprising providing bead arrays, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of Huang et al., Walt et al.  and Lee et al. and to include methods for guiding nucleic acid conjugated beads to a substrate using a structure comprising guide walls as taught by Vann et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of depositing beads into an array substrate.
Therefore, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 1.
As Huang et al. teach next-generation DNA sequencing, which is reasonably interpreted to include optical sequencing, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 2.
          As Huang et al. teach an array of DNA-conjugated nanoparticles in Fig. 5 and Vann et al. teach nucleic acid conjugated beads (e.g. para 0016,pg. 2), wherein the  array of Huang is reasonably interpreted to comprise “grooves”, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 3.
As Huang et al. teach placing a magnet opposite the surface comprising the structures (e.g. Fig. 1) , the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 4.
As Huang et al. teach a magnet at the edge of a substrate (e.g. Fig. 1), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 5.
As Walt et al. teach the merits of using a mixture of beads and PEG on an array (e.g. para 0092,pg. 10; para 0178,pg. 18) and  Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array(e.g. page 843, right col., para. 3), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claims 7 and 8.
As Huang et al. teach solution comprises 150mM NaCl(e.g. para 0127, pg. 10-11), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 9.
As Huang et al. teach wash steps which would have necessarily removed the solution from the array substrate (e.g. para 0113,pg. 9), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 10.
As Huang et al. teach methods may be used to produce DNA arrays for sequencing (e.g. para 0023, pg. 2), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claims 11 and 12.
Regarding claim 13:
Huang et al. teach depositing particles into wells of an array and positioning the particles into the wells by use of a magnet in proximity to the substrate, with the magnet drawing the particles into contact with the wells to form the array;  microbeads conjugated to a biomolecule( e.g. claims 1 and 2) DNA as the biomolecule(e.g. claim 17) and a suspension containing DNA-conjugated beads(e.g. para 0129, pg. 11).
 Furthermore, Walt et al. teach the merits of using a mixture of beads and PEG on an array (e.g. para 0092,pg. 10; In one embodiment, when detecting a product in a zone surrounding a discrete site on an array, the reaction takes place in the presence of solutions and/or a matrix to slow down diffusion of the product from the site. That is, the reaction takes place in the presence of a diffusion retardant. In this respect, the product maintains an increased local concentration in the zone around the site for increased time. Solutions to diminish the diffusion of the product should not interfere the reaction between the reactants and include but are not limited to glycerol, polyethylene glycol, agarose, agar, polyacrylamide and other polymers. In a preferred embodiment the polymer is readily varied in its concentration so that the rate of diffusion of the product is adjusted as is necessary as in para 0178,pg. 18).
Furthermore, Lee et al. teach an array comprising aqueous protein solutions spotted on an array surface(e.g. page 843, left col., para. 2 to right col., para. 1), wherein , compared to a protein solution in an Eppendorf tube, the surface area of the protein spot on a microarray is much larger than its volume and that evaporation rate is a critical factor in maintaining protein stability and activity( e.g. page 843, right col., para. 1). Furthermore, Lee et al. teach  that the addition of PEG 200 greatly reduced evaporation rate (e.g. page 843, right col., para. 3).
Therefore, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 13.
As Huang et al. teach placing a magnet opposite the surface comprising the structures (e.g. Fig. 1), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 14.
As Huang et al. teach a magnet at the edge of a substrate (e.g. Fig. 1), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 15.
As Walt et al. teach the merits of using a mixture of beads and PEG on an array (e.g. para 0092,pg. 10; para 0178,pg. 18)  and  Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array(e.g. page 843, right col., para. 3), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 17.
As Huang et al. teach solution comprises 150mM NaCl(e.g. para 0127, pg. 10-11), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claims 18 and 19.
         As Huang et al. teach next-generation DNA sequencing, which would necessarily require detecting deposited polynucleotide beads(e.g. para 0023, pg. 2) and wash steps which would have necessarily removed the solution from the array substrate( e.g. para 0113,pg. 9), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 20.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 Regarding the Remarks filed 03 June 2022:
 As the terminal disclaimer filed 03 June 2022 is approved, the double patenting rejections over patented claims of U.S.Patent No. 8,536,099; U.S.Patent No. 8,889,596 and U.S.Patent No. 10,351,907  are withdrawn.
Regarding Applicants'  arguments that the previously cited art does not meet the requirements of the amended claims:
 Applicants argue: “Huang teaches away from evaporation approaches, stating that these features "may be much more difficult to implement when employing a dewetting or solvent evaporation approach." Huang, para. [0092]… the Office Action turns to Walt and Lee, both of which teach solvent evaporation approaches and neither of which teach depositing beads having polynucleotides into wells in a bead mixture including poly ethylene glycol. Thus, Walt and Lee fail to overcome the deficiencies of Huang with regard to beads being in a bead mixture including poly ethylene glycol during deposition… Vann fails to overcome the deficiencies of Huang, Walt, and Lee at least with regard to the use of a bead mixture including poly ethylene glycol and beads to deposit beads comprising polynucleotides.”.
These arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument of teaching away:
See MPEP 2123.I.: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”
 And MPEP 2123.II.: “NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."
Considering the Huang reference as a whole, Huang et al. recite multiple technologies using bead arrays that are known in the art, wherein some technologies may not meet user’s needs because they involve sample drying (e.g. para 0003-0007, pg. 1).
However, the teaching of Huang does not teach away from “ evaporation approaches” because Huang acknowledges that techniques comprising sample drying are known in the art but indicates that their method is the preferred technique.
Regarding  Applicants’ arguments regarding the combination of the teaching of Huang  with the teachings of Walt, Lee and Vann:
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted in the current rejections, the teaching of Huang is relied upon to show that methods are known in the art comprising providing DNA-conjugated microbeads in buffer on high density arrays, which allows for high throughput proteomic, genomic and sequencing analysis that maximizes functional space, resulting in a reduction in reagent waste.
Furthermore, the teaching of Walt is applied to show that methods are known in the art comprising providing bead arrays which comprise providing a mixture of beads and PEG on the array, yielding the benefits of keeping beads in their discrete location and allowing permeability of aqueous species but limiting diffusion of reagents associated with an individual bead.
Furthermore, Lee et al. teach providing arrays comprising PEG 200, which greatly reduces evaporation, is known in the art.
Therefore, as both Walt et al. and Lee et al. teach the merits of applying PEG to an array, there is motivation and a reasonable expectation of success to combine the teaching of Huang et al. comprising providing a bead solution to an array with the teachings of Walt et al. and Lee et al. comprising providing a solution comprising beads and PEG 200 because Huang teaches that their methods and devices may be improved based on user's needs (e.g. para 0097,pg. 7). 
Furthermore, the teaching  of Vann et al. is relied upon to show that methods are known in the art comprising providing a bead array comprising a guide wall as required by claim 1.
Therefore, as Huang et al., Walt et al., Lee et al. and Vann et al. teach methods comprising providing bead arrays, there is motivation to combine these teachings to meet the requirements of claims 1-5, 7-15 and 17-20, as discussed in the current rejections.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639